Citation Nr: 0406181	
Decision Date: 03/09/04    Archive Date: 03/19/04

DOCKET NO.  03-17 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death. 

2.  Eligibility for Dependents' Educational Assistance (DEA) 
under 38 U.S.C. Chapter 35.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel

INTRODUCTION

The veteran had active military service from March 1941 to 
May 1942.  He died on May [redacted], 1986, and is survived by his 
spouse, the appellant.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a July 2002 rating 
decision of the RO.  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the appellant when 
further action is required on her part.  


REMAND

Prior to the filing of the appellant's claim, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law.  It is codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)).  Regulations implementing the VCAA are codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003).  

The VCAA and the implementing regulations are applicable to 
the issues on appeal and provide that VA will assist 
claimants, such as the appellant, in obtaining evidence 
necessary to substantiate their claims on appeal, but VA is 
not required to provide assistance where there is no 
reasonable possibility that such assistance would aid in 
substantiating a claim.  Regulations also require VA to 
notify the claimant, and any representative, of the sort of 
information, and medical or lay evidence, not previously 
provided to the Secretary, which is necessary to substantiate 
each claim on appeal.  As part of the notice, VA is to 
specifically inform the claimant of which portion, if any, of 
the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  

In this case, the veteran's death certificate shows the 
immediate cause of death as a myocardial infarction, while a 
patient at the VA's Harry S. Truman Memorial Hospital.  The 
claimant indicates that the veteran died while a patient at 
the Columbia, Missouri VA Medical Center, and that an autopsy 
was performed at that time.  While the RO attempted to obtain 
copies of terminal VA treatment records in May 2002, it is 
unclear whether the RO included a request for records from 
the Columbia, Missouri VA Medical Center, as well as from 
appropriate retired records storage facilities.  Accordingly, 
additional development is indicated to ensure consideration 
of a complete record on appeal.

The Board further notes that the appellant has indicated that 
a treating VA physician told her that the veteran's fatal 
heart attack could have been related to his service-connected 
psychoneurosis, conversion reaction, rated as 30 percent 
disabling at the time of the veteran's death.  Additional 
development in this regard is indicated, to include advising 
the appellant to submit such nexus evidence and obtaining a 
physician's opinion speaking to such causal relationship.

In view of the foregoing, this case is REMANDED for the 
following:  

1.  The RO should contact the appellant 
and allow her the opportunity to identify 
the name, address, and approximate date 
of treatment, of the VA physician who 
told her that there might be a 
relationship between the veteran's 
service-connected psychoneurosis, 
conversion reaction, and his fatal heart 
attack.  She should be otherwise invited 
to submit a medical opinion from that or 
any other physician as to the existence 
of a relationship between the veteran's 
active service or any service-connected 
disability and his death.  

2.  The appellant should otherwise be 
requested to identify the names, 
addresses and dates of treatment of the 
veteran by VA or non-VA 
physicians/facilities for cardiovascular 
disease or for psychoneurosis since 
service and in particular during the 
period proximate to the veteran's death.

3.  The RO should take the appropriate 
steps to obtain records identified by the 
appellant, and, in any case, obtain 
copies of the veteran's VA terminal 
and/or post-mortem medical records from 
the Harry S. Truman Memorial VA Hospital, 
and the Columbia, Missouri, VAMC, for 
1985 and 1986, through his May 1, 1986, 
death, to include any autopsy reports.  
Efforts in this regard should be fully 
documented in the claims file.

4.  Upon the completion of the above, the 
RO should provide the claims file to a VA 
physician with the appropriate expertise 
to determine the existence of any causal 
relationship between the veteran's fatal 
myocardial infarction and his active 
service or any service-connected 
disability.  The VA physician is 
particularly requested to comment on the 
likelihood that service-connected 
psychoneurosis caused or contributed to 
the veteran's death.  The rationale for 
all opinions expressed should be 
provided.



5.  The RO should then review the claims 
file and ensure that any other 
notification and development action 
required by the VCAA and its implementing 
regulations is completed.

6.  Thereafter, the RO should 
readjudicate the claims on appeal based 
on review of the entire evidentiary 
record.  If the benefits sought are not 
granted to the appellant's satisfaction 
she and her representative should be 
provided a supplemental statement of the 
case, with an opportunity to respond 
thereto.  

The purposes of this REMAND are to assist the appellant, to 
afford her due process of law, and to comply with the notice 
provisions of the VCAA.  By this REMAND, the Board intimates 
no opinion as to the ultimate disposition of the appeal.  No 
action is required of the appellant unless she receives 
further notice.  She does, however, have the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  

